        Case 2:19-cr-00251-GMN-NJK Document 155 Filed 07/27/21 Page 1 of 3




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   The Law Offices of Kristina Wildeveld & Associates
     550 E. Charleston Blvd., Suite A
 3   Las Vegas, NV 89104
     Tel. (702) 222-0007
 4   Email: Lisa@veldlaw.com

 5
     Attorney for Fernando Bueno
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-251-GMN-NJK
11
                   Plaintiff,                              STIPULATION TO CONTINUE
12                                                         SENTENCING HEARING
            v.
                                                           (Third Request)
13
     FERNANDO BUENO
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Susan Cushman, Assistant United States Attorney, counsel
18
     for the United States of America, and Lisa Rasmussen, counsel for Defendant Fernando Bueno,
19
     that the sentencing hearing currently scheduled for August 4, 2021, be vacated and continued
20
     to August 30, 2021 at 10:00 a.m..
21
            This Stipulation is entered into for the following reasons:
22
            1.     The government wishes to present testimony from at least one agent at the
23
     sentencing hearing of Mr. Bueno. The agent the government wishes to call is currently working
24
     swing shifts and prefers to come to court on a Monday, his day off.
25
            2.     Mr. Bueno is not in custody and does not object to the continuance.
26
        Case 2:19-cr-00251-GMN-NJK Document 155 Filed 07/27/21 Page 2 of 3




 1          3.      The parties have met and conferred with the court’s schedule and are all in
 2   agreement that Monday August 30, 2021 is a date that will work for the government witness
 3   and for defense counsel and Mr. Bueno.
 4          4.      This is the third request to continue sentencing date filed herein and this request
 5   is not made for the purpose of delay.
 6          DATED this 27th day of July 2021.
 7
 8                                                    CHRISTOPHER CHIOU
                                                      Acting United States Attorney
 9
10                                                       /s/ Susan Cushman
                                                      By_____________________________
11                                                    SUSAN CUSHMAN
                                                      Assistant United States Attorney
12
                                                      The Law Offices of Kristina Wildeveld
13                                                    & Associates,
14
                                                        /s/ Lisa Rasmussen
15                                                By_____________________________
16                                                   LISA RASMUSSEN
                                                     Counsel for Fernando Bueno
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:19-cr-00251-GMN-NJK Document 155 Filed 07/27/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-251-GMN-NJK
 4
                    Plaintiff,                       ORDER
 5
            v.
 6
     ESPERANZA SANABIA-ARAUJO, MARLA
 7   MARISCAL-SANABIA, AND FERNANDO
     BUENO,
 8
                    Defendant.
 9
10
            IT IS ORDERED that the sentencing hearing currently scheduled for Defendant
11
     Fernando Bueno on Wednesday, August 4, 2021, be vacated and continued to Monday, August
12
     30, 2021 at the hour of 10:00 a.m..
13
14
                   July 27, 2021
            DATED: ______________
15
16
                                                                            __
17
                                              THE HONORABLE GLORIA M. NAVARRO
18                                            UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                 3
